ON REHEARING.
Upon a rehearing En Banc a majority of the court adheres to the result reached in the former decision in State v. Bowen,150 Wash. 136, 272 P. 48.
[1] The majority however conclude that that portion of the opinion reading:
"The law is well established in this state that, after the state has proven the carrying about of intoxicating liquor and the possession of the same, the presumption, supplied by the statute, that the possession is for the purpose of unlawful sale supplies the additional element of intent to sell [citing authorities],"
was not necessary to the result reached in the decision and is not in accord with the views of the majority. The authorities there, and later in the opinion cited, justify the result reached. The language above quoted is hereby eliminated from the decision.
As so modified, the opinion is, in other respects, sustained. *Page 24